Adams, Ch. J.
The appellee insists that the judge’s certificate to the evidence was not made within the time allowed for an appeal. The case was heard at the May term, 1885, and was then taken under advisement, and a decree rendered December 16, 1885. The evidence appears to have been certified September 15, 1886. The appellee’s abstract and transcript show the judge’s certificate to be in these words:
“ F. R. Sayles v. J. F. Smith.
“ In the Circuit Court of Guthrie County, Iowa, May Term, 1885.
“I hereby certify that the foregoing transcript, together with the exhibits, records, and depositions therein referred to, contain all the evidence offered and objections made on the trial of the above-entitled cause.
“September, 15, 1886.
.S. A. Callvert, Judge.
The appellant insists that the certificate appears to have been made at the May term, 1885; but we think otherwise. We think that term was mentioned, merely as the term at which the case was tried and submitted. The date at the bottom of the certificate was evidently intended to show the time when it was made. The certificate, then, was not made within the time allowed for an appeal, and the case must be
Dismissed.,